DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. (JP2017-107748A) with citations from machine translation provided with this Office Action.
Regarding claim 1, Kojima teaches a fuel cell system (Figs. 1 & 2, [0014]-[0016], [0053]) comprising: a stack case configured to store a stack([0018]), the stack 5comprising a power generation cell stack body and an insulating plate(laminated body 14, insulating member 18a, 18b, Figs. 1 & 2, [0015]-[0017]), the power generation cell stack body including a plurality of power generation cells stacked horizontally in a stacking direction(power generation cell 12, stacking direction is arrow A direction, Figs. 1 & 2, [0016]), the insulating plate being stacked at an end of the power generation cell stack 10body in the stacking direction(insulation member 18a, Fig. 2); and an auxiliary device case configured to store a fuel cell auxiliary device(auxiliary 
Regarding claim 2, Kojima discloses all of the claim limitations as set forth above. Kojima further discloses 25the insulating plate includes a projection that protrudes outward in a surface direction from an outer periphery of the insulating plate, the projection facing the ventilation connection port(see power extraction terminal 66a in Fig. 2).  
Regarding claim 303, Kojima discloses all of the claim limitations as set forth above. Kojima further discloses the insulating plate includes a rib protruding toward the ventilation connection port, and the rib has a shape surrounding a portion of the insulating plate that faces the 5ventilation connection port(see rib portion 41a on insulating member 18a in Fig. 1).  
Regarding claim 4, Kojima discloses all of the claim limitations as set forth above. Kojima further discloses the ventilation connection port is provided at least at one of both ends of the partition wall in a direction 10perpendicular to the stacking direction, on an upper side of the auxiliary device case(see oxidant gas supply manifold 90a, fuel gas supply manifold 92a in Fig. 4).  
Regarding claim 5, Kojima discloses all of the claim limitations as set forth above. Kojima further discloses the ventilation connection port is further provided at least 15at one of both ends of the partition wall in the direction perpendicular to the stacking direction, on a lower side 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724